        Case 1:17-cv-04866-GHW Document 143 Filed 05/15/20 Page 1 of 2


                                                                        USDC SDNY
                                                                        DOCUMENT
 UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
 SOUTHERN DISTRICT OF NEW YORK                                          DOC #:
                                                                        DATE FILED: 5/15/2020
 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,
                     Plaintiff,
                                                                       No. 17 Civ. 4866 (GHW)
                       v.

 PENN WEST PETROLEUM LTD., d/b/a
 OBSIDIAN ENERGY LTD., TODD H.
 TAKEYASU, JEFFERY A. CURRAN, and
 WALDEMAR GRAB,
                      Defendants.


             PROPOSED ORDER DISMISSING WITH PREJUDICE
   THE PLAINTIFF’S CLAIMS NOT ENCOMPASSED IN THE FINAL JUDGMENTS

       WHEREAS, on April 28, 2020, Plaintiff United States Securities and Exchange

Commission (“SEC”) and Defendant Todd H. Takeyasu jointly moved (ECF No. 135) for

dismissal with prejudice as to Mr. Takeyasu the SEC’s First, Third, Fourth, Sixth, Eighth, Tenth,

and Thirteenth claims for relief in the SEC’s Complaint (ECF No. 2);

       WHEREAS, on April 28, 2020, Plaintiff SEC and Defendant Jeffery A. Curran jointly

moved (ECF No. 136) for dismissal with prejudice as to Mr. Curran the SEC’s First, Third,

Sixth, Eighth, Tenth, and Twelfth claims for relief, and the Fourth claim for relief, to the extent

that it alleges a violation of Section 17(a)(1) of the Securities Act, in the SEC’s Complaint (ECF

No. 2); and

       WHEREAS, on April 29, 2020, the Court entered Final Judgments as to the remaining

claims in the Complaint (ECF Nos. 137 and 138);
         Case 1:17-cv-04866-GHW Document 143 Filed 05/15/20 Page 2 of 2



        IT IS HEREBY ORDERED that the SEC’s First, Third, Fourth Sixth, Eighth, Tenth, and

Thirteenth claims for relief are dismissed with prejudice as to Mr. Takeyasu; and

        IT IS FURTHER ORDERED that the SEC’s First, Third, Sixth, Eighth, Tenth, and

Twelfth claims for relief, and the Fourth claim for relief, to the extent that it alleges a violation of

Section 17(a)(1) of the Securities Act, are dismissed with prejudice as to Mr. Curran.




        Dated: May 15, 2020


                                                Honorable Gregory H. Woods
                                                United States District Judge
